Citation Nr: 1531451	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  11-07 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for atopic dermatitis from February 26, 2001, to January 2, 2005.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which implemented a February 2010 Board decision by granting service connection for atopic dermatitis.  The RO assigned a noncompensable evaluation effective from February 26, 2001, to January 2, 2005, and a 10 percent evaluation as of January 3, 2005.  The Veteran appealed that decision, requesting a higher rating for his service-connected atopic dermatitis.

In February 2014, the Board denied an initial compensable rating for atopic dermatitis effective from February 26, 2001, to January 2, 2005, and granted a higher 30 percent rating as of January 3, 2005.  The Veteran appealed the Board's February 2014 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2014, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Partial Remand (Joint Motion) requesting that the Court vacate the portion of the Board's decision that denied an initial compensable rating for atopic dermatitis from February 26, 2001, to January 2, 2005, and remand the case for readjudication in compliance with directives specified.  The Court issued an order in November 2014, granting the Joint Motion, and returned the case to the Board. 

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  The electronic folder in VBMS includes a copy of the November 2014 Joint Motion.  Otherwise, the documents are duplicative of those in the paper claims file or are irrelevant to the issue on appeal.



FINDING OF FACT

From February 26, 2001, to January 2, 2005, the Veteran's atopic dermatitis was manifested by near constant exudation or itching and affected 20 to 40 percent of the entire body.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for an initial 30 percent rating for atopic dermatitis have been met for the period from February 26, 2001, to January 2, 2005.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2001-2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his atopic dermatitis.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for atopic dermatitis.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.

The Veteran was afforded a VA examination on January 3, 2005.  A VA examination was not conducted during the time period from February 26, 2001, to January 2, 2005.  The Board finds that a retrospective opinion would not be helpful in making a determination on the appropriate evaluation for the Veteran's atopic dermatitis prior to January 3, 2005.  As explained below, the VA treatment records, along with the Veteran's statements and the January 3, 2005 VA examination, are adequate to evaluate the disability under the rating criteria.  Moreover, a retrospective medical opinion would provide no useful purpose, as it would be based on the treatment records and lay statements of the Veteran, which are already of record.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this issue.  


II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

The Veteran's atopic dermatitis has been assigned a noncompensable evaluation from February 26, 2001, to January 2, 2005, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002, and again amended effective October 23, 2008.  Under these circumstances, the regulation as it existed prior to the changes is applicable to the Veteran's claim for the periods prior to and after the dates of the respective regulatory changes, and the revised regulations are applicable from the effective dates of the changes forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Prior to August 30, 2002, Diagnostic 7806 for eczema provided a noncompensable  rating with slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  A 10 percent rating was warranted for exfoliation, exudation or itching, if involving an exposed surface or extensive area; a 30 percent rating was assigned for exudation or constant itching, extensive lesions, or marked disfigurement; and a 50 percent rating was assigned for ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptional repugnance.  38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 2002). 

Effective from August 30, 2002, Diagnostic Code 7806 for dermatitis or eczema provides a noncompensable rating when less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected; and, no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (effective from August 30, 2002, to October 22, 2008).

In light of the points raised in the Joint Motion and based on a thorough review of the evidence, the Board finds that a 30 percent rating is warranted for atopic dermatitis from February 26, 2001, to January 2, 2005.  

VA treatment records dated from December 2000 to July 2001 reflect that the Veteran underwent regular phototherapy treatments, initially twice a week, for his skin condition.  His records show that he had itching and dryness that affected both of his legs and arms, as well as his groin area, abdomen, chest, and both flanks.  He denied having any burning, stinging, redness, or fever.  A March 2001 VA treatment record shows that the Veteran reported some relief from the itching and dryness using a topical cream.  A July 2001 VA treatment record documents that his condition initially showed improvement with the phototherapy and then his condition worsened. 

A June 2004 VA treatment record reflects that the Veteran had returned to the dermatology clinic after a three-year absence and still complained of having an itching rash on his body, especially his extremities and scrotum.  He said that the phototherapy, topical steroids, and antifungals he had received in the past did not help.  He was advised to use a different non-additive soap and take lukewarm showers.  He was also advised to use Aquaphor liberally, apply corticosteroid creams to his scrotum and thigh daily (Clobetasol and Triamcinolone), and to take an antihistamine nightly (Hydroxyzine).  VA treatment records dated through October 2004 reflect that this treatment continued with Aquaphor and corticosteroid creams at night (Triamcinolone and Doxepin). 

At a January 3, 2005, VA examination, the examiner reported that, upon objective evaluation, the Veteran's skin condition was extensive, affecting his forearms, arms, front and back of his thighs, and scrotum.  The examiner described the affected skin as "dry and unsightly."  The examiner also found that the exposed areas of the arms would not normally be seen, except that the Veteran was wearing a short sleeve shirt during the examination.  In assessing the full extent of the Veteran's skin condition, the examiner determined that the percentage of exposed skin including the forearms was 10 percent; and the percentage of the entire body was estimated at 40 percent (with wide areas between the affected areas).  The examiner reported that, while there was no major scarring, the numerous affected areas did reflect a level of disfigurement.  The examiner found that the Veteran experienced no significant remission, but that his current treatment over the past 10 months with oral antihistamines and topical steroids and cream were moderately controlling the condition.  The examiner noted that "[d]uring the past year, the [V]eteran is using VA preparation #2 (Betamethasone and Eucerin).  This plus systemic antihistamines have helped and apparently pretty well control the pruritus."  The examiner also noted that "[c]urrent treatment in the past 10 months is primarily oral antihistamines and Betamethasone and Eucerin."  The Veteran's skin condition was not directly found to impact his employment as an inspector for an airplane parts manufacturer; however, the examiner did indicate that his frequent clinic visits for treatment of his condition was causing problems with his employer because of his absences from work.

Based on the foregoing evidence, the Board finds that a 30 percent rating for atopic dermatitis is warranted from February 26, 2001, to January 2, 2005.  Prior to August 30, 2002, Diagnostic Code 7806 provided a 30 percent rating for exudation or constant itching, extensive lesions, or marked disfigurement.  The evidence reflects that, although the Veteran did not have extensive lesions or marked disfigurement, he had near constant complaints of itching and rash that affected a significant portion of his body.  As noted by the January 2005 VA examiner, the Veteran had experienced no significant remissions.  A 30 percent rating is also warranted under the revised criteria for Diagnostic Code 7806, which became effective on August 30, 2002.  In this regard, the January 2005 VA examiner estimated that 40 percent of the Veteran's body was affected and 10 percent of exposed areas and that he had experienced no significant remissions that would warrant a staged rating.  Such symptomatology did not suddenly manifest on the day of the examination, but rather appears to have been present for some time.

An initial rating higher than 30 percent for the Veteran's atopic dermatitis is not warranted prior to January 3, 2005.  In this regard, the Board notes the evidence does not show ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptional repugnance during the relevant time period.  Thus, a higher 50 percent rating is not warranted under old version of Diagnostic Code 7806.  The evidence also does not show that more than 40 percent of the entire body or more than 40 percent of exposed areas was affected, or that constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required during a 12-month period.  Therefore, a higher 60 percent rating is not warranted under the revised version of Diagnostic Code 7806.  

The Veteran's representative argues that the Veteran's use of topical corticosteroids constitutes systemic therapy.  See May 2015 letter.  The term "systemic" means "pertaining to or affecting the body as a whole," Dorland's Illustrated Medical Dictionary 1865 (32nd ed. 2012), whereas the term "topical" means "pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied,"  Id. at 1940.  Thus, these definitions indicate the Veteran's topical treatment, by definition, was not systemic.  

In the Joint Motion, the parties also indicated that the Board failed to provide an adequate statement of reasons or bases for not considering whether the Veteran was entitled to a higher rating under 38 C.F.R. § 4.118, Diagnostic Code 7822 for his lichen planus chronicus.  It was noted that lichen simplex chronicus was found to be a manifestation of his atopic dermatitis.  See, e.g., February 2010 Board decision.  

As noted, the regulation pertaining to evaluating skin disorder was amended effective August 30, 2002, creating separate criteria for evaluating papulosquamous disorders not listed elsewhere, including lichen planus.  38 C.F.R. § 4.118, Diagnostic Code 7822 (effective August 30, 2002).  Prior to August 30, 2002, a separate diagnostic code for lichen planus was not available; however, Diagnostic Codes 7807 through 7819 were evaluated as for eczema as described above.  Effective August 30, 2002, Diagnostic Code 7822 provided a 30 percent rating with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy or intensive light therapy required for a total duration of six weeks or more, but not constantly, during the past 12-month period; and a 60 percent rating with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, and; constant or near-constant systemic medications or intensive light therapy required during the past 12-month period.

In this case, the 30 percent rating assigned for atopic dermatitis is consistent with the criteria for lichen planus under Diagnostic Code 7822.  However, a higher 60 percent rating is not warranted.  The evidence does not indicate that more than 40 percent of the Veteran's entire body was affected or more than 40 percent of exposed areas.  The evidence also does not show constant or near-constant systemic or intensive light therapy was required during a 12-month period since August 30, 2002.  

The Board also notes that a separate 30 percent rating for lichen planus is not warranted.  The 30 percent rating for atopic dermatitis contemplates pruritis and discomfort, the percentage of the body affected, and the required treatment.  To compensate the Veteran for overlapping symptomatology under different diagnostic codes would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.

The Board has considered the applicability of other diagnostic codes pertaining to the skin.  As noted in the Board's February 2010 decision, the Veteran's atopic dermatitis has also been manifested by tinea pedis and cruris.  Diagnostic Code 7813 is used to evaluate dermatophytosis, which includes various tinea infections.  Diagnostic Code 7813, however, directs that such disorders be rated as disfigurement of the head, face, or neck, scars, or dermatitis, depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2001-2005). Here, the predominant disability is dermatitis rather than disfigurement or scars.  Therefore, his skin disorder is evaluated as dermatitis, which is contemplated by Diagnostic Code 7806, the rating criteria applied above.  38 C.F.R. § 4.118, Diagnostic Code 7806.  The Board finds that no other diagnostic codes are applicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

The Board has considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Regarding his atopic dermatitis, the Veteran has complained primarily of pruritis and discomfort covering various parts of his body.  These complaints are contemplated in the rating criteria used to evaluate this disability. Moreover, a higher rating is available under the diagnostic code, but the Veteran's disability is not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

A 30 percent rating, but no higher, for atopic dermatitis is granted from February 26, 2001, to January 2, 2005, subject to the provision governing the payment of monetary benefits.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


